Case 2:18-cr-00050-LGW-BWC Document 871 Filed 08/27/20 Page 1 of 7



                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                            By casbell at 3:56 pm, Aug 27, 2020
Case 2:18-cr-00050-LGW-BWC Document 871 Filed 08/27/20 Page 2 of 7
Case 2:18-cr-00050-LGW-BWC Document 871 Filed 08/27/20 Page 3 of 7
Case 2:18-cr-00050-LGW-BWC Document 871 Filed 08/27/20 Page 4 of 7
Case 2:18-cr-00050-LGW-BWC Document 871 Filed 08/27/20 Page 5 of 7
Case 2:18-cr-00050-LGW-BWC Document 871 Filed 08/27/20 Page 6 of 7
Case 2:18-cr-00050-LGW-BWC Document 871 Filed 08/27/20 Page 7 of 7
